Citation Nr: 0713263	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-31 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the right shoulder, elbow, and arm, to include as 
secondary to service-connected residuals of injury to the 
right hand with degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1968 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for 
degenerative arthritis of the right shoulder, elbow, and arm.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

Further development is necessary in order to ensure an 
informed decision on the issues in this case.

In correspondence dated February 2005, the veteran forwarded 
copies of his VA medical records from the Ann Arbor VA 
Medical Center from March 2003 to January 2005 to the Board.  
Thus, the record has been supplemented with additional 
evidence that has not been reviewed by the RO since the 
statement of the case (SOC) was issued in August 2004.  As 
the veteran did not sign a waiver of initial RO consideration 
of this evidence, a remand to the RO is necessary.  38 C.F.R. 
§§ 19.9, 20.1304(c) (2006).  The Board observes that there 
are additional reasons for this remand that are detailed 
below. 

In the veteran's claim dated January 2003, the veteran 
reported receiving treatment at the Ann Arbor VA Medical 
Center in Ann Arbor, Michigan, from February 1970 to the 
present.  The veteran's claims file does not indicate that 
the RO requested the veteran's VA medical records from this 
period.  Consequently, VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claims.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  In the 
present appeal, while the appellant was given notice of what 
the evidence must show to establish entitlement to service 
connection on a direct basis, he was not provided notice of 
what the evidence must show to establish entitlement to 
service connection on a secondary basis pursuant to his claim 
for entitlement to service connection for degenerative 
arthritis of the right shoulder, elbow, and arm, to include 
as secondary to service-connected residuals of injury to the 
right hand with degenerative arthritis.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (In order to comply 
with the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), VA must provide affirmative 
notification to the claimant prior to the initial decision in 
the case as to the information and evidence that is needed to 
substantiate the claims and who is responsible for providing 
it.  The duty to notify cannot be satisfied by reference to 
various post-decisional communications, such as the 
notification of decision, the SOC, or the supplemental SOC 
(SSOC) from which the claimant might have been able to infer 
what evidence was lacking.).  As such, the RO should provide 
the veteran with proper VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 
(2000), with respect to his claim for 
entitlement to service connection for 
degenerative arthritis of the right 
shoulder, elbow, and arm, to include as 
secondary to service-connected residuals 
of injury to the right hand with 
degenerative arthritis.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In addition, the notice 
must include what the evidence must show 
to establish entitlement to service 
connection on a secondary basis.   

2.  The RO should obtain the veteran's 
complete VA medical records from the Ann 
Arbor VA Medical Center in Ann Arbor, 
Michigan.  In particular, the RO should 
obtain any treatment received by the 
veteran from February 1970 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if the records are not 
available.  

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a SSOC should be provided to the 
veteran and his representative.  After 
they have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006). 



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

